Name: 2001/784/EC,ECSC,Euratom: Council Decision of 8 November 2001 appointing seven members of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2001-11-13

 Avis juridique important|32001D07842001/784/EC,ECSC,Euratom: Council Decision of 8 November 2001 appointing seven members of the Court of Auditors Official Journal L 295 , 13/11/2001 P. 0019 - 0019Council Decisionof 8 November 2001appointing seven members of the Court of Auditors(2001/784/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 247(3) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 45b(3) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160b(3) thereof,Having regard to the Opinions of the European Parliament(1),Whereas:(1) The terms of office of Mr Jean-FranÃ §ois BERNICOT, Mr FranÃ §ois COLLING, Mr Maarten B. ENGWIRDA, Mr Bernhard FRIEDMANN, Ms Kalliopi NIKOLAOU, Mr Hubert WEBER and Mr John WIGGINS expire on 31 December 2001.(2) New appointments should therefore be made,HAS DECIDED AS FOLLOWS:Article 1The following are hereby appointed members of the Court of Auditors for the period from 1 January 2002 to 31 December 2007:- Mr Jean-FranÃ §ois BERNICOT- Mr David BOSTOCK- Mr FranÃ §ois COLLING- Mr Maarten B. ENGWIRDA- Mr Ioannis SARMAS- Ms Hedda VON WEDEL- Mr Hubert WEBER.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 8 November 2001.For the CouncilThe PresidentE. Boutmans(1) Opinions delivered on 23 October 2001 (not yet published in the Official Journal).